Citation Nr: 0306795	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  02-13 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

(The issue of entitlement to an effective date earlier than 
September 16, 1998, for the award of a 20 percent rating for 
bilateral hearing loss will be addressed in a separate and 
forthcoming decision.)




ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO) which, 
inter alia, increased the rating for the veteran's service-
connected bilateral hearing loss from 10 to 20 percent, 
effective September 16, 1998.  In addition, the RO granted 
service connection for PTSD and assigned an initial 50 
percent rating, effective June 11, 1999.  The veteran duly 
perfected an appeal with these issues in September 2002.

It is noted that in the August 2000 rating decision, the RO 
denied service connection for a right ankle disability and 
nystagmus.  The veteran initiated an appeal with these issues 
in May 2001.  Thereafter, in an August 2002 rating decision, 
the RO granted service connection for residuals of a right 
ankle sprain, assigning a zero percent disability rating from 
June 11, 1999; and nystagmus, assigning a 10 percent 
disability rating from November 12, 1998.  The Board finds 
that the grant of service connection for these disabilities 
constitutes a full award of the benefit sought on appeal with 
respect to these issues.  As there is no jurisdiction-
conferring notice of disagreement as to the down-stream 
elements of effective date or compensation level for a right 
ankle disability or nystagmus, those issues are not currently 
in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).

Also in the August 2000 rating decision, the RO granted 
service connection for tinnitus and assigned an initial 10 
percent rating, effective February 23, 2000.  The veteran 
submitted a notice of disagreement with this decision in May 
2001, claiming entitlement to an effective date of September 
18, 1998.  Thereafter, in an August 2002 rating decision, the 
RO awarded an effective date of July 18, 1998, for the award 
of service connection for tinnitus.  Thus, the Board finds 
that the veteran's appeal of that issue has been satisfied.  
Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board is undertaking additional development on the issue 
of entitlement to an earlier effective date for a 20 percent 
rating for bilateral hearing loss.  38 C.F.R. § 19.9(a)(2).  
When it is complete, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. § 
20.903.  After giving notice to the veteran and reviewing any 
response thereto, the Board will prepare a separate decision 
addressing this issue.


FINDING OF FACT

The veteran's PTSD is manifested by difficulty establishing 
and maintaining relationships with others, intrusive 
thoughts, isolation, surges of anger, sleep difficulties, 
nightmares, depression, feelings of restlessness, impatience, 
and irritability.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for an initial 70 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

Under the revised criteria, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA fulfilled these responsibilities to the veteran 
by providing him with a June 2001 letter.  Additional 
pertinent information was contained in the August 2000 and 
August 2002 rating decisions, and the August 2002 Statement 
of the Case.  Thus, the Board finds that VA has satisfied its 
duties to notify the veteran under the VCAA.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

Under the VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
case, the veteran's service department medical records are on 
file, and he has unambiguously indicated that he has received 
no post-service treatment for PTSD.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2002).  He has 
identified no other evidence pertinent to this appeal.  

The duty to assist under the VCAA also includes obtaining a 
VA medical opinion when such is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  In this case, the RO has obtained two 
VA psychiatric examination reports.  The Board finds that the 
reports of the examinations are sufficiently detailed and 
adequately address the specific criteria in the Rating 
Schedule.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  

I.  Factual Background

The veteran's military personnel records show that he served 
in Vietnam and was awarded the Combat Infantryman Badge.  

In June 1999, the veteran submitted a claim of service 
connection for PTSD, which he attributed to his combat 
experiences in Vietnam.  

In support of his claim, the veteran was afforded a VA 
psychiatric examination in February 2000, at which he 
described his in-service experiences.  When asked about his 
medical history, the veteran denied prior psychiatric 
treatment, stating that "I don't want it to go on my 
record."  He described current symptoms of intrusive 
thoughts, surges of anger, difficulty falling asleep two to 
three times weekly, bad dreams approximately two to three 
times monthly, feelings of restlessness, impatience, and 
irritability.  The veteran's assessment of the future, 
however, was positive and he indicated that he hoped to 
maintain his job and retire successfully.  He indicated that 
he had worked as a benefits counselor for the State of 
Arizona since 1993 and liked his job.  He indicated that he 
had been divorced since 1986 and currently lived alone.  The 
veteran claimed that he was unable to get close to people and 
had no friends.  He indicated that he usually stayed home and 
had no leisure activities.  On mental status examination, the 
veteran's remote and immediate memory was good, and he was 
oriented in all spheres.  His speech was rapid and pressured 
and he became emotional during the examination.  There was no 
suicidal or homicidal ideation, nor were there delusions of 
grandeur, ideas of reference, or feelings of unreality.  The 
veteran's concentration was good, and his mood was anxious.  
His judgment was good, and his insight was fair.  The 
diagnosis was PTSD, chronic.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 50.  

Based on the evidence set forth above, in an August 2000 
rating decision, the RO granted service connection for PTSD 
and assigned an initial 50 percent rating, effective June 11, 
1999, the date of receipt of the veteran's claim.  

The veteran appealed the RO's decision, claiming that a 70 
percent rating was warranted for his PTSD.  He noted that he 
had panic attacks more than twice weekly as well as 
flashbacks.  

In February 2002, the veteran again underwent VA psychiatric 
examination at which he claimed that he was having difficulty 
getting along with others and had trouble maintaining and 
establishing relationships.  He indicated that his family 
left him in 1986 because he had a lot of anger; he continued 
to live alone.  The veteran also reported nightmares of 
combat, difficulty sleeping and feelings of suicide, and he 
stated that he avoided crowds.  He indicated that he was very 
often depressed and frustrated.  The veteran indicated that 
he had received no psychiatric treatment because he did not 
want people to find out he had mental problems.  The veteran 
indicated that he had worked as a benefits counselor since 
1993, and worked hard at controlling his anger at work, 
although he was fearful of losing his job due to an outburst.  
He indicated that he spent his free time reading and claimed 
that he had not had any friends since high school.  He stated 
that he often felt lonely and depressed as a result.  The 
veteran indicated that he was divorced in 1986, and saw his 
children and grandchildren occasionally.  On mental status 
examination, the veteran's speech was normal and his range of 
affect was appropriate.  His judgment was good, but his 
abstract thinking skills were poor.  Cognitive function was 
relatively intact.  The diagnoses included PTSD, and a GAF of 
50 was assigned.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Generally, VA compensation for service-connected injury is 
limited to those claims which show present disability, and 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The U.S. Court of Appeals for Veterans Claims, however, has 
determined that the above rule is inapplicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999). 

Pursuant to 38 U.S.C.A. § 4.130, Diagnostic Code 9411, a 50 
percent rating is warranted for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

III.  Analysis

Applying the facts in this case to the criteria above, and 
affording the veteran the benefit of the doubt, the Board 
finds that since the effective date of the award of service 
connection, his PTSD has been manifested by symptoms which 
more nearly approximate the criteria for a 70 percent rating.

As summarized above, the evidence reveals that the symptoms 
of the veteran's PTSD include anxiety and depression with 
little relief, isolation, nightmares, and difficulty 
sleeping.  He has also exhibited suicidal ideation and 
impaired impulse control, including periods of anger.  He 
states that he is unable to form relationships with others 
and has no friends.  In that regard, it is noted that VA 
examiners have assigned GAF scores of 50 for the veteran's 
PTSD.  Such a GAF score represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
Based on the foregoing, and affording the veteran the benefit 
of the doubt, the Board finds that the veteran's PTSD 
symptoms more nearly approximate the criteria for a 70 
percent rating.

The criteria, however, for an initial rating of 100 percent 
clearly have not been met.  For example, VA psychiatric 
examinations have found that the veteran does not have 
delusions and he has been described as capable of performing 
activities of daily living.  In that regard, the Board notes 
that the veteran has worked full time since 1993.  He has 
never been described as disoriented to time or place.  To the 
contrary, he has been consistently determined to be oriented 
in all spheres.  He also has no impaired memory; there is 
certainly no indication of memory loss for names of close 
relatives or his own occupation or name. 

In summary, although the veteran has been found to experience 
some of the criteria contemplated for a 70 percent rating, he 
exhibits none of the criteria necessary for a 100 percent 
rating, nor is there any indication, subjective or otherwise, 
that he is totally disabled as a result of PTSD.  In fact, 
the Board notes that the veteran himself has specifically 
limited his appeal to entitlement to a 70 percent rating.  
Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against an initial 
rating in excess of 70 percent for PTSD.

In reaching its decisions with respect to this issue, the 
Board has given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (2002).  In this regard, however, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  The current evidence of 
record does not demonstrate, nor has it been contended, that 
these disabilities resulted in frequent periods of 
hospitalization.  Moreover, the veteran has never been 
hospitalized for treatment of PTSD; indeed, he has apparently 
never received outpatient treatment for PTSD.  Finally, it is 
again noted that the veteran is employed full-time.  
Consequently, the Board finds that no further action on this 
matter is warranted.


ORDER

Entitlement to an initial 70 percent rating for PTSD is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



